DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al (US2014/0151353) in view of Kochman et al (US6452138) and further in view of Meisiek (US2002/0168184).
Steinwandel et al discloses a heatable panel for an aircraft comprising a supporting level (56), a heat generating level (18), a heat conducting level (36), heat generating level comprising a fiber composite layer with fibers and a matrix surrounding fibers (thermoplastic resin; para.
0100) wherein fibers are conducting fibers formed as carbon fibers (para. 0063), fibers form a
closed circuit (para. 0063; 28, 29), fiber composite layer consists of individual fibers, fiber
bundles, fiber tapes, laid fiber scrims, fiber mats, woven and nonwoven fiber fabrics (18), power source (38, 29), a control unit (para. 0082) and temperature sensors (thermistors, para. 0082. Steinwandel et al does not disclose non-conducting fibers, conducting fiber formed as a carbon fiber individually coated/surrounded with an insulated coating, panel used in a floor or an aircraft.  Kochman et al discloses non-conducting fibers (abstract, lines 1-4) wherein each
carbon fiber is individually coated/surrounded with an insulated coating (abstract; column 11, lines 6-19, 44-55), and panel is used in a floor or an aircraft (column 11, lines 10-11, 14).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the non-conducting fibers, conducting fibers formed as a carbon fiber individually coated/surrounded with an insulated coating,  heatable panel used in a floor or an aircraft as taught by Kochman et al in the heatable panel of Steinwandel et al because, non-conducting fibers, conducting fiber formed as a carbon fiber individually coated/surrounded with an insulated coating, panel used in a floor or an aircraft provides for a significantly safe, durable and reliable heating element which can function after it has been subjected to folding, kinks, or small perforations and provides for fabrication of heating elements of various shapes and sizes with a uniform heating.
Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al in view of Kochman et al as applied to claims 1 and 9 above, and further in view of Meisiek (US2002/0168184).
Steinwandel et al in view of Kochman et al discloses all of the recited subject matter except a floor panel arranged in an aircraft door and a heat conducting level partially formed from titanium or a titanium alloy.  Meisiek discloses a floor panel arranged in an aircraft door (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to have included a floor panel is arranged in an aircraft door as taught by Meisiek in the heatable panel of Steinwandel et al in view of Kochman et al because, a floor panel arranged in an aircraft door allows for a more durable heater and a more uniform and controlled heating.  While neither Steinwandel et al, Kochman et al nor Meisiek discloses a titanium heat conducting level, Meisiek does disclose an aluminum heat conducting level. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted titanium as an alternative well known heat conductor.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al in view of Kochman et al as applied to claim 1 above, and further in view of Linde et al (US2018/0015995).
Steinwandel et al in view of Kochman et al discloses all of the recited subject matter except fibers protruding from fiber composite layer, insulating coating is polymer electrolyte, and an insulating coating thickness of 0.1-1 micrometers. Linde et al discloses fibers protruding from fiber composite layer (para. 0030, 0031), insulating coating is polymer electrolyte (para. 0011, claim 12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included fibers protruding from fiber composite layer, insulating coating is polymer electrolyte as disclosed by Linde et al in the heating panel of Steinwandel et al in view of Kochman et al and Meisiek because, fibers protruding from fiber composite layer, insulating coating is polymer electrolyte allow for a more secure connection. While neither Steinwandel et al, Kochman et al, Meisiek nor Linde et al discloses an insulating coating thickness of 0.1-1 micrometers, Linde et al does disclose a thickness (claims 7-10). It would have been obvious to one of ordinary skill to adjust the insulating coating thickness as a matter of design choice.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.  Applicant argues the conducting fibers and the non-conducting fibers of Meisiek are provided in separate layers and that it is not proper to combine references since applicant claims a heat generating level with a fiber composite layer with fibers wherein the fibers comprising conducting fibers and non-conducting fibers.  In response to applicant’s argument that one of ordinary skill would not modify/combine the cited prior art to provide both types of fibers in a single layer since Meisiek expressely teaches away from such a combination, Examiner submits that upon further review, prior art Kochman et al discloses a heat generating level which includes a single layer with carbon conducting fibers and non-conducting fibers (abstract) and that it is within the level of ordinary skill to replace the layer of Steinwandel et al with the layer of Kochman et al.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




stf								/SHAWNTINA T FUQUA/
August 27, 2022						Primary Examiner, Art Unit 3761